
	
		I
		112th CONGRESS
		1st Session
		H. R. 2711
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2011
			Mr. Tonko introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Transportation and
			 Infrastructure and Veterans’ Affairs, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide relief payments for non-COLA years to
		  recipients of Social Security, supplemental security income, railroad
		  retirement benefits, and veterans disability compensation or pension
		  benefits.
	
	
		1.Short titleThis Act may be cited as the
			 Supporting Our Seniors COLA Act of
			 2011.
		2.Relief payments
			 for non-COLA years to recipients of Social Security, supplemental security
			 income, railroad retirement benefits, and veterans disability compensation or
			 pension benefits
			(a)Authority To
			 make payments
				(1)Eligibility
					(A)In
			 generalFor each non-COLA
			 year of a program providing benefit payments described in clause (i), (ii), or
			 (iii) of subparagraph (C) or in subparagraph (D), the Secretary of the Treasury
			 shall disburse a cash payment equal to the applicable dollar amount for such
			 non-COLA year to each individual who, for any month during such year, is
			 entitled to such a benefit payment under such program.
					(B)DefinitionsFor purposes of this section—
						(i)Non-COLA
			 yearThe term non-COLA year means, in connection
			 with a program referred to in subparagraph (A), a 12-month period, ending with
			 or during any calendar year after 2009, for which—
							(I)a
			 cost-of-living adjustment is generally provided under such program in relation
			 to an index; and
							(II)such an
			 adjustment does not take effect by reason of the performance of such
			 index.
							(ii)Applicable
			 dollar amountThe term applicable dollar amount for
			 a non-COLA year is—
							(I)in the case of a
			 non-COLA year ending with or during 2010 or 2011 and in the case of a later
			 non-COLA year which is not immediately preceded by a non-COLA year, $250;
			 and
							(II)in the case of a
			 non-COLA year ending after 2011 which is immediately preceded by a non-COLA
			 year, the applicable dollar amount in effect under this clause for such
			 preceding non-COLA year, plus $50.
							(C)Benefit payment
			 describedFor purposes of subparagraph (A)—
						(i)Title II
			 benefitA benefit payment described in this clause is a monthly
			 insurance benefit payable (without regard to sections 202(j)(1) and 223(b) of
			 the Social Security Act (42 U.S.C.
			 402(j)(1), 423(b)) under—
							(I)section 202(a) of
			 such Act (42 U.S.C.
			 402(a));
							(II)section 202(b) of
			 such Act (42 U.S.C.
			 402(b));
							(III)section 202(c)
			 of such Act (42
			 U.S.C. 402(c));
							(IV)section
			 202(d)(1)(B)(ii) of such Act (42 U.S.C. 402(d)(1)(B)(ii));
							(V)section 202(e) of
			 such Act (42 U.S.C.
			 402(e));
							(VI)section 202(f) of
			 such Act (42 U.S.C.
			 402(f));
							(VII)section 202(g)
			 of such Act (42
			 U.S.C. 402(g));
							(VIII)section 202(h)
			 of such Act (42
			 U.S.C. 402(h));
							(IX)section 223(a) of
			 such Act (42 U.S.C.
			 423(a));
							(X)section 227 of
			 such Act (42 U.S.C.
			 427); or
							(XI)section 228 of
			 such Act (42 U.S.C.
			 428).
							(ii)Railroad
			 retirement benefitA benefit payment described in this clause is
			 a monthly annuity or pension payment payable (without regard to section
			 5(a)(ii) of the Railroad Retirement Act of 1974 (45 U.S.C. 231d(a)(ii)))
			 under—
							(I)section 2(a)(1) of
			 such Act (45 U.S.C.
			 231a(a)(1));
							(II)section 2(c) of
			 such Act (45 U.S.C.
			 231a(c));
							(III)section
			 2(d)(1)(i) of such Act (45 U.S.C. 231a(d)(1)(i));
							(IV)section
			 2(d)(1)(ii) of such Act (45 U.S.C. 231a(d)(1)(ii));
							(V)section
			 2(d)(1)(iii)(C) of such Act to an adult disabled child (45 U.S.C.
			 231a(d)(1)(iii)(C));
							(VI)section
			 2(d)(1)(iv) of such Act (45 U.S.C. 231a(d)(1)(iv));
							(VII)section
			 2(d)(1)(v) of such Act (45 U.S.C. 231a(d)(1)(v)); or
							(VIII)section 7(b)(2)
			 of such Act (45
			 U.S.C. 231f(b)(2)) with respect to any of the benefit payments
			 described in clause (i) of this subparagraph.
							(iii)Veterans
			 benefitA benefit payment described in this clause is a
			 compensation or pension payment payable under—
							(I)section 1110,
			 1117, 1121, 1131, 1141, or 1151 of title 38, United States Code;
							(II)section 1310,
			 1312, 1313, 1315, 1316, or 1318 of title 38, United States Code;
							(III)section 1513,
			 1521, 1533, 1536, 1537, 1541, 1542, or 1562 of title 38, United States Code;
			 or
							(IV)section 1805,
			 1815, or 1821 of title 38, United States Code,
							to a veteran,
			 surviving spouse, child, or parent as described in paragraph (2), (3),
			 (4)(A)(ii), or (5) of section 101, title 38, United States Code, who received
			 that benefit during any month within the 3 month period ending with the month
			 which ends prior to the month that includes the date of the enactment of this
			 Act.(D)SSI cash benefit
			 describedAn SSI cash benefit described in this subparagraph is a
			 cash benefit payable under section 1611 (other than under subsection (e)(1)(B)
			 of such section) or 1619(a) of the Social
			 Security Act (42 U.S.C. 1382, 1382h).
					(2)RequirementA
			 payment shall be made under paragraph (1) in connection with a non-COLA year
			 only to individuals who reside in 1 of the 50 States, the District of Columbia,
			 Puerto Rico, Guam, the United States Virgin Islands, American Samoa, or the
			 Northern Mariana Islands. For purposes of the preceding sentence, the
			 determination of the individual's residence shall be based on the current
			 address of record as of the beginning of the non-COLA year under a program
			 specified in paragraph (1).
				(3)No double
			 paymentsAn individual shall be paid only 1 payment under this
			 section, regardless of whether the individual is entitled to, or eligible for,
			 more than 1 benefit or cash payment described in paragraph (1).
				(4)LimitationA
			 payment under this section shall not be made in connection with a non-COLA
			 year—
					(A)in the case of an
			 individual entitled to a benefit specified in paragraph (1)(C)(i) or paragraph
			 (1)(C)(ii)(VIII) if, for the last month of such individual's entitlement in the
			 non-COLA year, such individual's benefit under such paragraph was not payable
			 by reason of subsection (x) or (y) of section 202 of the
			 Social Security Act (42 U.S.C. 402) or
			 section 1129A of such Act (42 U.S.C. 1320a–8a);
					(B)in the case of an
			 individual entitled to a benefit specified in paragraph (1)(C)(iii) if, for the
			 last month of such individual's entitlement in the non-COLA year, such
			 individual's benefit under such paragraph was not payable, or was reduced, by
			 reason of section 1505, 5313, or 5313B of title 38, United States Code;
					(C)in the case of an
			 individual entitled to a benefit specified in paragraph (1)(D) if, for last
			 month of such individual’s entitlement in the non-COLA year, such individual's
			 benefit under such paragraph was not payable by reason of subsection (e)(1)(A)
			 or (e)(4) of section 1611 (42 U.S.C. 1382) or section 1129A of such Act
			 (42 U.S.C.
			 1320a–8a); or
					(D)in the case of any
			 individual whose date of death occurs before the date on which the individual
			 is certified under subsection (b) to receive a payment under this
			 section.
					(5)Timing and
			 manner of paymentsThe
			 Secretary of the Treasury shall commence disbursing payments under this section
			 with respect to a non-COLA year—
					(A)in the case of a
			 non-COLA year ending with or during 2010 or 2011, not later than 90 days after
			 the date of the enactment of this Act; and
					(B)in the case of a
			 non-COLA year ending after 2010, at the earliest practicable date but in no
			 event later than 90 days after the later of the date of the enactment of this
			 Act or the end of such non-COLA year.
					The
			 Secretary of the Treasury may disburse any payment electronically to an
			 individual in such manner as if such payment was a benefit payment or cash
			 benefit to such individual under the applicable program described in
			 subparagraph (C) or (D) of paragraph (1).(b)Identification
			 of recipientsThe Commissioner of Social Security, the Railroad
			 Retirement Board, and the Secretary of Veterans Affairs shall certify the
			 individuals entitled to receive payments under this section and provide the
			 Secretary of the Treasury with the information needed to disburse such
			 payments. A certification of an individual shall be unaffected by any
			 subsequent determination or redetermination of the individual's entitlement to,
			 or eligibility for, a benefit specified in subparagraph (C) or (D) of
			 subsection (a)(1).
			(c)Treatment of
			 payments
				(1)Payment to be
			 disregarded for purposes of all federal and federally assisted
			 programsA payment under subsection (a) shall not be regarded as
			 income and shall not be regarded as a resource for the month of receipt and the
			 following 9 months, for purposes of determining the eligibility of the
			 recipient (or the recipient's spouse or family) for benefits or assistance, or
			 the amount or extent of benefits or assistance, under any Federal program or
			 under any State or local program financed in whole or in part with Federal
			 funds.
				(2)Payment not
			 considered income for purposes of taxationA payment under
			 subsection (a) shall not be considered as gross income for purposes of the
			 Internal Revenue Code of 1986.
				(3)Payments
			 protected from assignmentThe provisions of sections 207 and
			 1631(d)(1) of the Social Security Act
			 (42 U.S.C.
			 407, 1383(d)(1)), section 14(a) of the Railroad Retirement Act
			 of 1974 (45 U.S.C.
			 231m(a)), and
			 section
			 5301 of title 38, United States Code, shall apply to any
			 payment made under subsection (a) as if such payment was a benefit payment or
			 cash benefit to such individual under the applicable program described in
			 subparagraph (C) or (D) of subsection (a)(1).
				(4)Payments subject
			 to offsetNotwithstanding paragraph (3), for purposes of section
			 3716 of title 31, United States Code, any payment made under this section shall
			 not be considered a benefit payment or cash benefit made under the applicable
			 program described in subparagraph (C) or (D) of subsection (a)(1) and all
			 amounts paid shall be subject to offset to collect delinquent debts.
				(d)Payment to
			 representative payees and fiduciaries
				(1)In
			 generalIn any case in which an individual who is entitled to a
			 payment under subsection (a) and whose benefit payment or cash benefit
			 described in paragraph (1) of that subsection is paid to a representative payee
			 or fiduciary, the payment under subsection (a) shall be made to the
			 individual's representative payee or fiduciary and the entire payment shall be
			 used only for the benefit of the individual who is entitled to the
			 payment.
				(2)Applicability
					(A)Payment on the
			 basis of a title ii or SSI benefitSection 1129(a)(3) of the
			 Social Security Act (42 U.S.C.
			 1320a–8(a)(3)) shall apply to any payment made on the basis of an entitlement
			 to a benefit specified in paragraph (1)(C)(i) or (1)(D) of subsection (a) in
			 the same manner as such section applies to a payment under title II or XVI of
			 such Act.
					(B)Payment on the
			 basis of a railroad retirement benefitSection 13 of the Railroad
			 Retirement Act (45
			 U.S.C. 231l) shall apply to any payment made on the basis of an
			 entitlement to a benefit specified in paragraph (1)(C)(ii) of subsection (a) in
			 the same manner as such section applies to a payment under such Act.
					(C)Payment on the
			 basis of a veterans benefitSections 5502, 6106, and 6108 of
			 title 38, United States Code, shall apply to any payment made on the basis of
			 an entitlement to a benefit specified in paragraph (1)(C)(iii) of subsection
			 (a) in the same manner as those sections apply to a payment under that
			 title.
					(e)AppropriationOut
			 of any sums in the Treasury of the United States not otherwise appropriated,
			 the following sums are appropriated for each fiscal year beginning on or after
			 October 1, 2011, to remain available until expended, to carry out this
			 section:
				(1)For the Secretary
			 of the Treasury, such sums as may be necessary for administrative costs
			 incurred in carrying out this section.
				(2)For the
			 Commissioner of Social Security—
					(A)such sums as may
			 be necessary for payments to individuals certified by the Commissioner of
			 Social Security as entitled to receive a payment under this section; and
					(B)such sums as may
			 be certified by the Commissioner to the Secretary of the Treasury for the
			 Social Security Administration's Limitation on Administrative Expenses as
			 necessary for administrative costs incurred in carrying out this
			 section.
					(3)For the Railroad
			 Retirement Board—
					(A)such sums as may
			 be necessary for payments to individuals certified by the Railroad Retirement
			 Board as entitled to receive a payment under this section; and
					(B)such sums as may
			 be certified by the Board to the Secretary of the Treasury for the Railroad
			 Retirement Board's Limitation on Administration as necessary for administrative
			 costs incurred in carrying out this section.
					(4)(A)For the Secretary of
			 Veterans Affairs—
						(i)such
			 sums as may be necessary for the Compensation and Pensions account, for
			 payments to individuals certified by the Secretary of Veterans Affairs as
			 entitled to receive a payment under this section; and
						(ii)such sums as may
			 be certified by the Secretary of Veterans Affairs to the Secretary of the
			 Treasury for the Information Systems Technology account and for the General
			 Operating Expenses account as necessary for administrative costs incurred in
			 carrying out this section.
						(B)The Department of Veterans Affairs
			 Compensation and Pensions account shall hereinafter be available for payments
			 authorized under subsection (a)(1)(A) to individuals entitled to a benefit
			 payment described in subsection (a)(1)(C)(iii).
					
